EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 4 – change ‘according to Claim 4’ to “according Claim 1”

3.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Ronn et al. USPN 6763944, Visscher et al. US Patent Application Publication 2006/0129115, and Underhill et al. US Patent Application Publication 2003/0114808.  Applicant arguments and amendments filed 3/22/21 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest an array of absorbent articles of different/graduating sizes in combination with the claimed percentage of dye on the outer garment facing surface.  Applicant argues the combination of Ronn/Visscher does not teach or suggest the claimed relationships of dye and pigment on the outer surface of the articles and specifically there is no evidence that more or less pigment associated with the stages of development taught by Ronn.   Furthermore, the prior art fails to provide motivation to modify Ronn with Visscher to meet the relationships of dye and pigment and sizes in the arrays as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781